Exhibit 10.9
 
(FIRST BUSINESS LOGO) [c50011c5001100.gif]
 
Annual Incentive Bonus Program
 
Performance Criteria
 
The following performance criteria will be used as measurements in the Annual
Incentive Bonus Program. First Business Financial Services, Inc. (the “Company”)
and each subsidiary entity (“entity”) except First Business Trust & Investments
will use the following three performance criteria. First Business Trust &
Investments will use two criteria, Top Line Growth and Adjusted Net Income. The
performance criteria used by the Company and each entity will be equally
weighted in determining overall performance.
 

  •  Return on Equity or Return on Assets: Return on Equity will be used by the
Company and Return on Assets will be used by the entities.     •  Top Line
Growth

 

  •  Net Interest Income plus Fee Income

 

  •  Adjusted Net Income

 

  •  Company: Net income pre-tax, pre-provision, after actual net charge offs  
  •  Entity: Net income pre-tax, pre-allocation, pre-provision, after actual net
charge offs

 
Targeted Base Salary Percentage
 
The targeted base salary percentage for bonus payment at three possible
achievement levels (Threshold, Target and Superior) for each employment level
within the Company shall be determined by the Company Board, acting upon the
recommendation of the Compensation Committee. If targeted percentages for any
employment level shall be based on a range, then the percentage for each
participating individual within such level shall be determined by the
Compensation Committee or management, as appropriate. The targeted base salary
percentages for each participating individual shall be promptly communicated to
such individual.
 
Mix of the Payout
 

                      Company     Entity    
Company Employees
    100 %     n/a  
Entity Employees
    25 %*     75 %


 

 

* Based on FBFS ROE only.

 
Safeguards
 
Adjusted Net Income percentage is self-funding.
 
Net Income After Tax must meet or exceed the aggregate bonus payment.
 
Eligibility
 
Employees must work a minimum of 30 hours per week to qualify for the bonus
program.
 
Employees must be hired by October 1 of any year the plan is in effect to be
eligible for the Bonus Program. All employees must be employed on the date of
payout to receive their bonus.





--------------------------------------------------------------------------------



 



If an employee is promoted before October 1 of any year the plan is in effect,
then that employee will be eligible for the bonus percentage that is
commensurate with their new position for that year.
 
If an employee transfers between entities or between the Company and an entity
on or after July 1 of any year the plan is in effect, then that employee’s bonus
will be calculated based on the performance of the entity or the Company that
they were employed in prior to the transfer.
 
The entity President and the Company CEO may approve redistribution of bonus
dollars to eligible participants within the entity or the Company as
circumstances and individual performance warrant. Section 16 Officers are not
eligible for any redistributed bonus dollars under this provision.
 
Approved: March 13, 2009

